EXHIBIT A

  Reply
                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                   Chapter 11
         In re:
                                                                   Case No. 18-12635 (LSS)
                                                   1
         DAVID’S BRIDAL, INC., et al.,
                                                                   Jointly Administered
                                               Debtors.
                                                                   Hearing Date: December 18, 2018 at 2:00 p.m. (EST)
                                                                   Re: Docket Nos. 128 and 181

             DEBTORS’ REPLY TO LIMITED OBJECTION TO DEBTORS’ APPLICATION TO
                  RETAIN EVERCORE GROUP L.L.C. AS INVESTMENT BANKER

                    The above-captioned debtors and debtors in possession (collectively, the “Debtors” or

         the “Company”) hereby reply to the limited objection [Docket No. 181] (the “Objection”) filed

         by Oaktree Capital Management, L.P.; Courage Capital Management, LLC; AlbaCore Capital

         LLP; and Deutsche Bank AG Cayman Islands Branch (collectively the “Objecting Parties”)

         with respect to the Debtors’ Application for Entry of an Order Authorizing the Debtors to

         Employ and Retain Evercore Group L.L.C. (“Evercore”) as Investment Banker Effective Nunc

         Pro Tunc to the Petition Date [Docket No. 128] (the “Application”). In support of the relief

         requested in the Application, the Debtors respectfully represent as follows:2




         1
                The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
                are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
                (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
                Pennsylvania 19428.
         2
                In addition to the arguments set forth in this Reply, the Debtors join in the arguments in the Reply of Evercore
                Group L.L.C. in Support of Debtors’ Application for Entry of an Order Authorizing the Debtors to Employ and
                Retain Evercore Group L.L.C. as Investment Banker Effective Nunc Pro Tunc to the Petition Date (the
                “Evercore Reply”).
01:23971586.4
                                                      Preliminary Statement

                    1.       On April 3, 2018, the Debtors and Evercore executed the Engagement Letter,3

         which provides the terms and conditions for the Debtors’ retention of Evercore as their

         restructuring investment banker. See Application, Ex. A-1. Those terms and conditions were the

         result of an arms’-length negotiation and, as set forth in the Evercore Reply, are generally

         consistent with market terms for similar advisory engagements.

                    2.       Between the parties’ entry into the Engagement Letter and the filing of these

         chapter 11 cases, Evercore worked closely with the Debtors over a period of more than seven

         months to explore a number of different restructuring alternatives.                        A team of Evercore

         professionals, including two Senior Managing Directors, were heavily involved in working with

         three distinct creditor constituencies and a wide variety of potential third-party capital providers

         to develop and determine whether to pursue an ever-shifting array of possible restructuring

         alternatives. Ultimately, Evercore played a crucial role in brokering the consensual agreement

         that allowed the Debtors to file these cases as a remarkably successful and fully consensual

         prepackaged restructuring that will pay all trade creditors in full, allow the Debtors’ business

         operations to continue uninterrupted, and allow the Debtors’ current customers to receive their

         approximately 80,000 outstanding orders without risk. Evercore has also, among other things,

         provided substantial assistance in arranging the Debtors’ two debtor-in-possession financing

         facilities and current proposed exit financing—which, together, will provide between $40 and

         $60 million dollars in additional liquidity to allow the Debtors to invest in and ultimately grow

         their business. In fact, Evercore is still providing assistance with respect to the exit financing.


         3
                Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application and
                the Declaration of Joan Hilson, Executive Vice President and Chief Financial and Operating Officer of the
                Debtors, in Support of Chapter 11 Petitions and First Day Pleadings [Docket No. 19] (the “First Day
                Declaration”).
01:23971586.4


                                                                    2
         Finally, Evercore has prepared the going-concern valuation of the Debtors that the Debtors and

         the Court will ultimately rely upon in approving the Disclosure Statement and the Prepackaged

         Plan in connection with the combined disclosure statement and confirmation hearing in these

         chapter 11 cases that is scheduled on January 4, 2019.

                3.      The Objecting Parties do not challenge the Debtors’ assertion that the services of

         an investment banker are necessary and appropriate in these cases, nor do they in any way

         challenge Evercore’s expertise and experience, or the scope of services to be rendered by

         Evercore. In fact, the Objecting Parties freely agree that Evercore’s retention “would be in the

         best interest of the estate.” (Obj. ¶ 23.) It appears that the only thing the Objecting Parties do

         not like about Evercore’s retention is the fee that was agreed in the Engagement Letter

         approximately eight months ago. Specifically, the Objecting Parties take issue with two features

         of Evercore’s proposed compensation—the Comprehensive Restructuring Fee and the Financing

         Fee—claiming that the terms of those fees are unreasonable, and should be both reduced and

         credited against one another in a manner that would reduce Evercore’s total compensation by

         half, even though Evercore has been working for months in the expectation of receiving the

         compensation it bargained for.

                4.      The Objection should be overruled. Evercore has worked tirelessly to perform its

         obligations under the Engagement Letter, and has been an integral and indispensable part of a

         team of professionals that has achieved a highly successful result in these chapter 11 cases. Had

         the Debtors not been able to reach agreement on the terms of their prepackaged restructuring, it

         is undisputed that tens of millions of dollars in value would have been lost, to the detriment of

         most constituencies in these chapter 11 cases (including the Objecting Parties). The Debtors are

         on the verge of being able to complete that restructuring, with only a few crucial steps left before


01:23971586.4


                                                          3
         emerging from chapter 11. Over the next several weeks, the Debtors are relying on Evercore to

         continue to play its critical role as part of the professional team: specifically, the Debtors need

         Evercore to assist in preparing the Debtors for their confirmation hearing, providing necessary

         testimony in support of that hearing, and facilitating the exit financing that is a crucial step in the

         chapter 11 emergence process.

                5.      Evercore has ably performed its obligations under the Engagement Letter, and the

         Debtors submit that, upon their emergence from chapter 11, Evercore will have fully earned its

         resulting fee. The fee provisions of the Engagement Letter, as substantiated in the Evercore

         Reply, are generally consistent with market terms for similar advisory engagements.               The

         Engagement letter itself is a valid contract of the Debtors, and was the product of an arms’-

         length transaction with negotiation over terms. The terms of Evercore’s engagement were

         known to the Objecting Parties prior to the Application, and indeed are embedded in the DIP

         budget that each of the Objecting Parties has agreed to in its capacity as a DIP lender. The

         Debtors, therefore, have ample ability to honor the engagement terms, and it is demonstrably

         equitable for them to do so in light of Evercore’s significant work and central role in the

         Debtors’ positive restructuring result.

                6.      The appropriateness of approving Evercore’s proposed engagement terms is

         particularly clear in these chapter 11 cases, where general unsecured claimants will be paid in

         full. Under the “tail” provision of the Engagement Letter, which specifies the amount of fees

         payable if Evercore is terminated prior to consummation of a restructuring or other transaction,

         Evercore’s right to payment of the very fees that the Objecting Parties attack arguably vested

         prior to the Debtors’ bankruptcy filing. If Evercore were not retained in these cases and instead

         the Engagement Letter was terminated or rejected, the Debtors believe they would likely have to


01:23971586.4


                                                           4
         satisfy the contractual tail fee obligations in full as a general unsecured claim under the proposed

         chapter 11 plan. What the Objecting Parties are requesting, therefore, is that Evercore should

         continue to work for the Debtors and provide additional services (which the Objecting Parties

         acknowledge will benefit the Debtors), but Evercore should receive less in compensation than it

         likely would if its retention were not approved and their engagement was terminated.

         Particularly in light of the extensive work Evercore has performed and will continue to perform,

         and the extraordinarily positive result of the consensual reorganization that Evercore helped

         orchestrate, such a result would be both illogical and unfair.

                7.      Finally, the Objecting Parties have sought to adjourn this dispute until the

         confirmation hearing. But the Objecting Parties have failed to articulate a viable reason for an

         adjournment, and Evercore is entitled to certainty regarding its fees heading into plan

         confirmation. The issues raised by the Objecting Parties relate entirely to the market nature of

         the fees requested and, as discussed further below, they have already filed a declaration in

         support of such issues. Accordingly, the hearing should proceed as scheduled.

                8.      For these reasons, and the reasons provided below, the Debtors respectfully

         request that the Court overrule the Objection, and grant the employment and retention of

         Evercore as investment banker to the Debtors on the terms provided in the Engagement Letter.

                                           Relevant Procedural History

                9.      On April 3, 2018, the Debtors and Evercore entered into an Engagement Letter

         pursuant to which the Debtors retained Evercore’s investment banker services to assist the

         Debtors in pursuing potential refinancing efforts.

                10.     On November 29, 2018, the Debtors filed the Application, seeking to retain and

         employ Evercore as investment banker in these cases. The Application sets forth Evercore’s


01:23971586.4


                                                          5
         qualifications, the services to be provided by Evercore pursuant to the Engagement Letter, and

         details regarding Evercore’s fee structure and its reasonableness.

                11.     On December 14, 2018, the Objecting Parties filed the Objection to the

         Application.

                12.     On December 15, 2018, well after their objection deadline, the Objecting Parties

         filed the Declaration of Martin Lewis in Support of Limited Objection by Various Creditors to

         Debtors’ Application to Retain Evercore Group L.L.C. as Investment Banker [Docket No. 198]

         (the “Lewis Declaration”).

                                                Reply to Objection

         A.     Evercore’s Fee Structure Is Reasonable Under Section 328(a) of the Bankruptcy
                Code

                13.     The Objecting Parties contend that the proposed fees to be paid to Evercore are

         “excessive and unreasonable.”       (Obj. ¶ 1.)       Specifically, they argue that (a) Evercore’s

         Comprehensive Restructuring Fee of 1.0% on the amount of the Debtors’ entire existing debt is

         unreasonable and should be reduced to 0.7% of the aggregate amount of the Term Loans and the

         Unsecured Notes (Obj. ¶¶ 2, 8); and that (b) Evercore’s additional Financing Fee of 1.0% on the

         amount of any DIP facility and any exit facility is problematic because (i) there is no crediting of

         the Financing Fee against other fees, (ii) Evercore may earn Financing Fees on both the DIP

         Facilities and the “roll of those facilities into exit facilities,” and (iii) the Financing Fees are

         based on existing investor commitments as opposed to new “outside money.”               (Obj. ¶ 3).

         Accordingly, the Objecting Parties contend that Evercore should only be entitled to one

         Financing Fee, which should be credited fully against the Comprehensive Restructuring Fee.

         (Obj. ¶ 8). This proposed line-item edit of Evercore’s negotiated contract would reduce the

         ultimate restructuring fees in this case from $13.065 million to $6.534 million.

01:23971586.4


                                                           6
                14.    The problem with this argument is twofold:           even if the Bankruptcy Code

         permitted the parties and the Court to accept parts of Evercore’s prepetition contract while

         editing others, as the Objecting Parties appear to propose, it would be inequitable and

         inappropriate to do so in this case. Evercore has performed significant prepetition work and will

         continue to provide substantial support to the Debtors during these chapter 11 cases, thus fully

         performing its obligations under the prepetition Engagement Letter.

                15.    The Engagement Letter was entered into following a selection process whereby

         representatives of the Debtors considered and spoke at various times with multiple potential

         financial advisors, and selected Evercore as the best choice for the engagement based on its

         extensive experience and excellent reputation in providing high quality investment banking

         services to financially troubled companies in complex financial restructurings, both out of court

         and in chapter 11 cases. The negotiation of the Engagement Letter was an arms’-length process

         informed by recent fees for comparable engagements, and, as further substantiated in the

         Evercore Reply, resulted in engagement terms that are supported by and broadly consistent with

         market precedent.    As is typical of investment banker fee structures in connection with

         restructurings, the terms and conditions of the Engagement Letter reflect terms that may be more

         or less favorable to either party depending upon the various uncertainties associated with the

         contemplated refinancing or restructuring of the Company’s debt.

                16.    Evercore’s proposed fee structure was known to the Objecting Parties well prior

         to the Application. The Objecting Parties are parties to the Debtors’ Restructuring Support

         Agreement (“RSA”). The parties to the RSA knew the Debtors would require an investment

         banker to achieve the milestones set by the RSA, and were aware of Evercore’s fees at the time

         of the RSA’s negotiation over a very compressed time period in mid-November. Indeed, based


01:23971586.4


                                                        7
         on a prepetition request from the Supporting Creditors under the RSA (including the Objecting

         Parties), Evercore voluntarily agreed during that time frame to amend its Engagement Letter to

         defer $2.5 million of its fees that otherwise would have been payable prepetition to instead be

         payable on emergence, thus providing the Debtors with additional liquidity at the beginning of

         these cases.    In addition, the Objecting Parties are lenders under the DIP Facilities, and

         Evercore’s fees are included in the DIP budget that was negotiated and agreed to by the DIP

         lenders, including the Objecting Parties.

                17.      Nevertheless, the Objecting Parties now argue that the Engagement Letter, and in

         particular the Comprehensive Restructuring Fee and the Financing Fees, permits Evercore to

         obtain compensation that the Objecting Parties assert excessive in light of the work done by

         Evercore to date. That argument ignores the tireless work by a full Evercore team over the

         course of many months to achieve a restructuring result that will preserve substantial value—far

         more than the fee at issue—for the benefit of the Debtors’ creditors, including the Objecting

         Parties. The RSA and Prepackaged Plan are the product of months of Evercore’s hard work,

         including negotiations on multiple fronts with the different creditor groups and third parties. The

         negotiations were extensive, wide-ranging, complex, time sensitive, and at times grueling.

         Specifically:

                •     Immediately upon their retention in April 2018, Evercore investigated sources of
                      additional liquidity to support the Debtors’ growth initiatives and also began
                      discussions with certain creditor constituencies regarding a potential deleveraging
                      refinancing of the Company’s funded debt.

                •     In May 2018, after engaging with representatives for the creditor groups, Evercore
                      expanded its outreach and solicited a number of potential capital sources to refinance
                      the Term Loans. Evercore contacted approximately 39 parties, but only four
                      indications of interest—none actionable—were received by July 2018.

                •     Following those efforts, Evercore reengaged with the Debtors’ creditors regarding
                      possible new-money investments and a Term Loan maturity extension and pay down
                      to deleverage the business.
01:23971586.4


                                                          8
                    •     In August 2018, Evercore ran a diligence process for the Company’s creditors to
                          consider more comprehensive financing and restructuring solutions. The ensuing
                          process involved months of negotiations ultimately resulting in the RSA. Evercore’s
                          support and efforts were crucial throughout the process that led to the RSA.

                    •     In connection with developing the Debtors’ Prepackaged Plan, Evercore prepared an
                          estimate of the going-concern value of the Reorganized Debtors, which included,
                          among other things: (1) reviewing the Debtors’ historical financial information;
                          (2) meeting with Debtors’ senior management to discuss the Company’s operations
                          and future prospects; (3) reviewing publicly available financial data and considering
                          the market values of comparable public companies; (4) preparing discounted cash
                          flow analyses based on the Debtors’ financial projections; and (5) considering the
                          value assigned to certain precedent change-of-control transactions for businesses
                          similar to those of the Debtors.

                    •     Evercore also conducted a review and analysis of the Debtors’ businesses, operating
                          assets and liabilities, and business plans.

                    •     Immediately prior to the filing of these chapter 11 cases, Evercore assisted the
                          Debtors in securing the DIP Term Loan Facility and the DIP ABL Facility. In
                          addition to negotiating with the existing lenders who ultimately provided the DIP
                          Facilities, Evercore contacted potential third-party financing providers to solicit and
                          gauge their interest in providing debtor-in-possession financing on better terms than
                          the existing lenders.

                    •     Evercore also played a crucial role in negotiating the terms of the backstop term loan
                          exit facility, working closely with management to ensure its terms were workable for
                          the company and that it was sized to provide necessary liquidity.

         As the Court has recognized, prepetition work is relevant to the reasonableness of a

         professional’s overall compensation, and success fees have been routinely approved where a

         significant portion of the advisor’s work was completed prepetition.4

                    18.      As all parties recognize, the Debtors require the services of their investment

         banker on an ongoing basis during these chapter 11 cases to provide support through


         4
                See, e.g., Omnibus Order Awarding Compensation for Services Rendered and for Reimbursement of Expenses
                of Professionals, In re Remington Outdoor Co., Inc, Case. No. 18-10684 (BLS), Docket No. 334, at 4 (Bankr.
                D. Del. July 16, 2018); Order Approving Final Fee Applications of the Reorganized Debtor’s Professionals, In
                re HCR Manorcare, Inc., Case No. 18-10467 (KG), Docket No. 335, at 3 (Bankr. D. Del. Sep. 24, 2018);
                Omnibus Order Approving Final Fee Applications, In re U.S. Concrete, Inc., Case No. 10-11407 (PJW),
                Docket No. 447, at 3 (Bankr. D. Del. Oct. 19, 2010); Omnibus Order Approving Final Fee Application
                Requests, In re Masonite Corp., Case No. 09-10844 (PJW), Docket No. 475, at 3 (Bankr. D. Del. July 29,
                2009).
01:23971586.4


                                                                   9
         confirmation of the proposed plan and exit. In addition to the extensive prepetition efforts

         detailed above, Evercore continues to provide substantial assistance post-petition:

                •     Evercore will provide testimony in support of the Debtors’ disclosure statement and
                      plan, including in support of the valuation analysis and plan feasibility.

                •     Evercore has worked to arrange committed ABL exit financing, which is necessary to
                      obtain for emergence, negotiating with both the existing ABL lenders and a variety of
                      potential third-party providers.

                •     Evercore has assisted the Debtors in the preparation of a 12-month post-emergence
                      liquidity forecast which, in addition to being a required deliverable under the DIP
                      financing agreements, is critical to determining the size of the required exit facilities.

                19.      In sum, Evercore has performed significant work in satisfaction of its obligations

         under the negotiated Engagement Letter and has earned the fees provided for thereunder.

         B.     Evercore’s Tail Fee Likely Entitles It to Full Payment of Its Negotiated Fees in
                These Full-Pay Cases

                20.      In addition to the reasonableness of Evercore’s fees in light of the work expended,

         the overall circumstances of these cases and the terms of the Prepackaged Plan further support

         approval of Evercore’s fees.

                21.      Section 5 of Evercore’s Engagement Letter contains a “tail fee” that provides:

                         Evercore’s engagement hereunder may be terminated by the
                         Company or Evercore at any time upon written notice and without
                         liability or continuing obligation to the Company or Evercore,
                         except that following such termination Evercore shall remain
                         entitled to any fees accrued pursuant to Section 2 but not yet paid
                         prior to such termination or expiration, as the case may be, and to
                         reimbursement of expenses incurred prior to such termination or
                         expiration, as the case may be, and Evercore shall remain entitled
                         to full payment of all fees contemplated by Section 2 hereof in
                         respect to any Transaction announced or occurring during the
                         period from the date hereof until 12 months following such
                         termination or expiration, as the case may be.




01:23971586.4


                                                           10
                    22.     Such “tail” provisions are typical of investment banker retentions in restructuring

         engagements.5 The tail is likely to be viewed as a fully enforceable and binding obligation

         against the Company, and, if Evercore had been terminated prior to the Company’s chapter 11

         filings, Evercore likely would have an unsecured claim for the same proposed fees sought here

         under the Engagement Letter.6 Indeed, because general unsecured claims are being fully paid in

         these cases, Evercore likely would receive all of the proposed fees, without scrutiny for whether

         such fees were “reasonable.”

                    23.     Here, denial of any portion of Evercore’s fees could lead to an incongruous and

         unusual result: Evercore likely could have received greater compensation if it were terminated

         prior to the bankruptcy filings and had not ever performed the post-petition work that it has

         completed and continues to perform. This would create perverse incentives and, indeed, would

         disincentivize prepetition advisors from continuing their engagements post-petition in full-pay

         cases—thus, preventing debtors from taking advantage of the relevant experience and expertise

         gained by the advisor during their prepetition engagement.

                    24.     Accordingly, the unique circumstances of these cases—along with the substantial

         work performed by Evercore in fulfillment of its obligations under the Engagement Letter—

         warrant approval of Evercore’s fee arrangement.

         C.         The Objecting Parties’ Request for an Adjournment Should Be Denied

                    25.     The Objecting Parties have requested that the hearing on the Application be

         adjourned until January 4, 2019, to permit additional time to prepare and conduct discovery

         concerning Evercore’s fees. January 4 is the date set for the Court to consider confirmation of

         5
                See, e.g., In re Borders Grp., Inc., No. 11-10614 (MG), 2011 WL 6026158, at *5 n.6 (Bankr. S.D.N.Y. Dec. 5,
                2011).
         6
                See, e.g., In re Texas Rangers Baseball Partners, No. 10-43400-DML, 2012 WL 4464550 (Bankr. N.D. Tex.
                Sept. 25, 2012); In re Nat'l Energy & Gas Transmission, Inc., No. 03-30459 PM, 2006 WL 4595947, at *1
                (Bankr. D. Md. Aug. 28, 2006).
01:23971586.4


                                                                 11
         the Prepackaged Plan. If the Court were to grant the adjournment request, the result would be

         that Evercore would perform substantially all of the work contemplated for these cases without

         any certainty regarding its fee arrangement. It is simply inequitable for the Court to permit such

         a result.

                 26.    This is particularly true where, as here, the Objecting Parties have expressly

         disavowed any second-guessing as to the need for an investment banker and Evercore’s

         qualifications to serve in such capacity, and the Objecting Parties appear to be fully capable of

         addressing their issues, set forth in an objection that is openly characterized as “limited,” with

         the Court in a timely manner. As discussed above, the Objecting Parties have been fully aware

         of the size of Evercore’s fees for some time, and Evercore’s fees were included in the DIP

         budget that was used as the basis for the initial lending request in these cases. More importantly,

         the Objecting Parties filed the Lewis Declaration, which sets forth their view of what the Court

         should consider as “market” for purposes of Evercore’s retention. As a result, it would appear

         that the Objecting Parties have conducted the market analysis they claim is necessary, and the

         Court should permit Evercore to have certainty concerning its fee structure.




01:23971586.4


                                                         12
                                                   Conclusion

                  27.   For the reasons set forth above, the Debtors respectfully submit that the Objection

         should be overruled in its entirety and the Application should be approved.

         Dated:     December 17, 2018           /s/ Jaime Luton Chapman
                    Wilmington, Delaware        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                Robert S. Brady (No. 2847)
                                                Edmon L. Morton (No. 3856)
                                                Jaime Luton Chapman (No. 4936)
                                                Tara C. Pakrouh (No. 6192)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Tel: (302) 571-6600
                                                Fax: (302) 571-1253
                                                Email: rbrady@ycst.com
                                                        emorton@ycst.com
                                                        jchapman@ycst.com
                                                        tpakrouh@ycst.com

                                                Proposed Counsel for the Debtors and Debtors in
                                                Possession




01:23971586.4


                                                        13
